ORDER
The Court having considered and granted the petition for a writ of certiorari in the above captioned case, it is this 30th day of April, 1992
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be affirmed in *466part and vacated in part and the case remanded to the Court of Special Appeals with directions to vacate the sentence for assault with intent to rob. Costs in this Court to be paid by Wicomico County. Costs in the Court of Special Appeals to be paid one-half by the Petitioner and one-half by Wicomico County.